DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II, Species B, and Species J (claims 11-20, 22-23, and 28) in the reply filed on 6/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
#202, 204, 206, 210, 214, 216, 218 in fig. 2;
#444 in fig. 4B;
#444, 446 in fig. 4D;
#562 in figs. 5E & 5H;
#500, 508 in figs. 5F & 5G.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. 0032 contains a typo: “The support rails 322 position the E-field shield 330 between the package substrate strips 324 and the plasma source (208, FIG. 2) during plasma cleaning.” Reference #208 is pointing to the HCD array (see fig. 1, para. 0023), not the plasma source.
Para. 0033 contains a typo: “Openings in the E-field shield can be aligned with the solid portions of the lead frame, for example see FIGS. 4C and 4D, element 448 in FIG. 4D is arranged to be aligned above a lead frame opening.” Reference #448 does not appear in fig. 4D; also, #448 is pointing to an opening instead.
Appropriate correction is required.

Claim Objections
Claim 13 recites “the package substrate strip” at line 2. It should be changed to “the at least one package substrate strip.”
Claim 13 recites “first width” at line 5. It should be changed to “the first width” because “first width” has already been recited at line 3.
In claim 13 line 5, the comma between “first width” and “and an end portion” should be changed to a semicolon.
Claim 14 recites “a width of the intermediate portion” at line 1. Because claim 13 already recites the intermediate portion having a second width, claim 14 should be changed to “the second width of the intermediate portion.”
Claim 22 recites “the E-field shield.” It should be changed to “the at least one E-field shield.”
Claim 28 recites “the process chamber” at line 5 and line 8-9. It should be changed to “the plasma process chamber” to keep the terminology consistent.
Claim 28 recites “removing the at least one cleaned package substrate strip” at line 8. It should be changed to “removing the cleaned at least one package substrate strip” to be consistent with the language of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 12, 19, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over DANNO (US PGPUB 20090309210), in view of FUJIMURA (US Patent 4987284).
Regarding claim 11, DANNO teaches a method (see fig. 37) comprising plasma cleaning a package substrate strip (see step S105 in fig. 37, para. 0179), wherein the package substrate strip (wiring board 1S, see fig. 40, para. 0178) including electronic device dies (CHP, see fig. 40, para. 0178) mounted on the package substrate strip (see fig. 40; see step S103 in fig. 37, para. 0178).
Although DANNO does not explicitly teach loading the package substrate strip into a plasma process chamber, a person having ordinary skill in the art would reasonably expect that the package substrate strip is loaded into a plasma process chamber and cleaned in the plasma process chamber. That’s because it’s conventional in the substrate-processing art to load a substrate into a plasma process chamber for plasma processing (see FUJIMURA at fig. 2).
DANNO does not explicitly teach: “positioning at least one E-field shield in the plasma process chamber spaced from and over the at least one package substrate strip.”
FUJIMURA teaches processing a substrate in a plasma process chamber (see fig. 2), just like the present application. FUJIMURA teaches positioning an E-field shield (metallic shield 6, fig. 1-2) in the plasma process chamber (processing vessel 4, fig. 1-2) spaced from and over a substrate (workpiece 11, fig. 1-2). The substrate can be an integrated circuit (IC) substrate (see col. 1 line 12-25, col. 5 line 17-20). The E-field shield (metallic shield 6) provides the benefit of protecting the substrate while allowing radicals generated in the plasma to pass through (see col. 2 line 38-46).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify DANNO to incorporate a step of positioning an E-field shield (metallic shield 6) in the plasma process chamber spaced from and over the IC substrate (see FUJIMURA), with reasonable expectation of plasma processing the substrate for several reasons. First, the E-field shield (metallic shield 6) provides the benefit of protecting the substrate while allowing radicals generated in the plasma to pass through; given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such E-field shield in the plasma process chamber. Second, it’s well known in the art to process an IC substrate (a person having ordinary skill in the art would consider DANNO’s package substrate strip to be an IC substrate) in a plasma process chamber, in which an E-field shield is positioned spaced from and over the IC substrate (see FUJIMURA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The E-field shield as incorporated would perform the same functions as before (e.g., protecting substrate while allowing radicals to pass through), thus yielding predictable results.
Regarding claim 12, the combination of DANNO and FUJIMURA teaches the method of claim 11. The combination teaches covering the electronic device dies and a portion of the package substrate strip with mold compound (see DANNO at fig. 42, para. 0181, step S107 in fig. 37); forming individual packaged electronic devices by cutting through the mold compound and cutting through the package substrate strip along saw streets (see DANNO at fig. 46, para. 0183, step S111 in fig. 37).
Although the combination does not explicitly teach removing the cleaned package substrate strip from the plasma process chamber, such removal step is reasonably expected. It’s conventional to remove the substrate from the plasma process chamber after plasma processing has been completed.
Regarding claim 19, the combination of DANNO and FUJIMURA teaches the method of claim 11. The combination teaches wherein the E-field shield is positioned at a distance of approximately 5-20 mm above the package substrate strip (see FUJIMURA at col. 6 line 21-27, the distance between the shield and the stage is preferably 5-20 mm; because the substrate has a thickness, the distance between the shield and the substrate would be slightly less than the distance between the shield and the stage). Given the overlap with the range disclosed by the prior art, the claimed range of “between 1 mm and 1 cm” is considered obvious. See MPEP § 2144.05.I. Additionally, the distance between the E-field shield and the substrate is a result-effective variable (see DANNO at col. 6 line 24-27). Thus, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, an optimal or workable distance between the E-field shield and the package substrate strip. See MPEP § 2144.05.II.A.
Regarding claim 20, the combination of DANNO and FUJIMURA teaches the method of claim 11. The combination teaches that the E-field shield (metallic shield 6) can be a perforated metallic plate with a structure similar to a shower head with a plurality of holes (see FUJIMURA at col. 6 line 7-12). Thus, a person having ordinary skill in the art would reasonably expect the openings in the E-field shield to be circular.
Regarding claim 28, DANNO teaches a method for packaging electronic devices (as explained above) comprising:
plasma cleaning a package substrate strip (as explained above), wherein the package substrate strip including electronic device dies mounted on the package substrate strip (as explained above);
covering the electronic device dies and a portion of the package substrate strip with mold compound (as explained above); and
forming individual packaged electronic devices by cutting through the mold compound and cutting through the package substrate strip along saw streets (as explained above).
As explained above, although DANNO does not explicitly teach loading the package substrate strip into a plasma process chamber and removing the cleaned package substrate strip from the process chamber, a person having ordinary skill in the art would reasonably expect DANNO’s method (which already teaches plasma cleaning) to include these steps because they are well known and conventional.
DANNO does not explicitly teach: “positioning at least one E-field shield in the process chamber spaced from and over the at least one package substrate strip.”
As explained above, FUJIMURA teaches positioning an E-field shield (metallic shield 6, fig. 1-2) in the plasma process chamber (processing vessel 4, fig. 1-2) spaced from and over a substrate (workpiece 11, fig. 1-2). The substrate can be an integrated circuit (IC) substrate (see col. 1 line 12-25, col. 5 line 17-20). The E-field shield (metallic shield 6) provides the benefit of protecting the substrate while allowing radicals generated in the plasma to pass through (see col. 2 line 38-46). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify DANNO to incorporate a step of positioning an E-field shield (metallic shield 6) in the plasma process chamber spaced from and over the IC substrate (see FUJIMURA), with reasonable expectation of plasma processing the substrate.

Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DANNO and FUJIMURA (as applied to claim 1), in view of LEE (US PGPUB 20140190513).
Regarding claim 13, the combination of DANNO and FUJIMURA teaches the method of claim 11.
The combination does not explicitly teach the plasma process chamber comprises “a tray configured to support the package substrate strip including support rails that have at least three portions: a base portion with a first width; an intermediate portion extending from the base portion with a second width that is narrower than first width, and an end portion extending from the intermediate portion with a third width that is narrower than the second width.”
LEE teaches a plasma process chamber (see fig. 8, para. 0076), just like the present application. LEE teaches the plasma process chamber (chamber 310, fig. 8, para. 0076) comprises a tray (see fig. 8) including support rails (see annotated fig. 8 below) that have at least three portions: a base portion with a first width (see annotated fig. 8 below); an intermediate portion (rod 361, fig. 8, para. 0089) extending from the base portion with a second width that is narrower than first width (see fig. 8); and an end portion (member 355, fig. 8, para. 0089) extending from the intermediate portion with a third width that is narrower than the second width (see fig. 8). LEE’s tray supports substrate 50 (see fig. 8), so it’s structurally fully capable of supporting a package substrate strip.

    PNG
    media_image1.png
    910
    739
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of DANNO and FUJIMURA to incorporate a tray with support rails—wherein the support rails have a base portion with a first width; an intermediate portion extending from the base portion with a second width that is narrower than first width; and an end portion extending from the intermediate portion with a third width that is narrower than the second width (see LEE)—with reasonable expectation of supporting a substrate in the plasma process chamber. It’s well known in the art to support a substrate in a plasma process chamber with a tray having support rails, wherein the support rails have a base portion with a first width; an intermediate portion extending from the base portion with a second width that is narrower than first width; and an end portion extending from the intermediate portion with a third width that is narrower than the second width (see LEE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The tray with support rails, as incorporated, would perform the same functions as before (e.g., supporting a substrate in a chamber), thus yielding predictable results.
In the resulting combination of DANNO, FUJIMURA, and LEE, the package substrate strip would be supported by the tray having support rails in the plasma chamber. See also MPEP § 2144.04.IV.A. (change in size/proportion is considered obvious).
Regarding claim 14, the combination of DANNO, FUJIMURA, and LEE teaches the method of claim 13. Although the combination does not explicitly teach “wherein a width of the intermediate portion is at least 1 mm,” change in size/proportion is considered obvious. See MPEP § 2144.04.IV.A. The intermediate portion (rod 361) having a width of at least 1 mm would still perform the same functions as before (e.g., supporting a substrate in a chamber), thus yielding predictable results.
Regarding claim 15, the combination of DANNO, FUJIMURA, and LEE teaches the method of claim 13. The combination teaches wherein the package substrate strip (as explained above, the package substrate strip is supported by the tray) is loaded onto a first support (support piece 365, see LEE at fig. 8, para. 0089) formed between the base portion and the intermediate portion (see annotated fig. 8 of LEE above).
Regarding claim 16, the combination of DANNO, FUJIMURA, and LEE teaches the method of claim 15. The combination teaches the first support (support piece 365) has a width (see LEE at fig. 8-9). Although the combination does not explicitly teach the width of the first support is “between 2 and 4 mm,” change in size/proportion is considered obvious. See MPEP § 2144.04.IV.A. The first support (support piece 365) having a width of between 2 and 4 mm would still perform the same functions as before (e.g., supporting a substrate in a chamber), thus yielding predictable results.

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DANNO, FUJIMURA, and LEE (as applied to claim 13), in view of HER (US PGPUB 20210311229).
Regarding claim 17, the combination of DANNO, FUJIMURA, and LEE teaches the method of claim 13. The combination teaches a second support formed between the intermediate portion and the end portion (see annotated fig. 8 of LEE above).
The combination does not explicitly teach the E-field shield is loaded onto the second support.
HER teaches a plasma processing method using an E-field shield (see fig. 2), just like the present application. HER teaches an E-field shield (mesh 20, fig. 2, para. 0023-24) mounted on top of support rails (see fig. 2).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of DANNO, FUJIMURA, and LEE to rearrange the E-field shield to the top of the support rails (see HER), with reasonable expectation of plasma processing the substrate. Rearrangement of parts is considered obvious, see MPEP § 2144.04.VI.C., and the combination already teaches the E-field shield. The E-field shield as rearranged would still perform the same functions as before (e.g., protecting substrate while allowing radicals to pass through), thus yielding predictable results. In the resulting combination, the E-field shield would be loaded onto the second support.
As an alternative ground, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of DANNO, FUJIMURA, and LEE to incorporate an E-field shield to the top of the support rails (see HER), with reasonable expectation of plasma processing the substrate. It’s well known in the art to mount an E-field shield on top of the support rails in a plasma apparatus (see HER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The E-field shield as incorporated would perform the same functions as before (e.g., protecting substrate while allowing radicals to pass through), thus yielding predictable results. In the resulting combination, the E-field shield would be loaded onto the second support.
Regarding claim 18, the combination of DANNO, FUJIMURA, LEE, and HER teaches the method of claim 17. The combination does not explicitly teach a width of the second support is between 2 and 4 mm. But change in size/proportion is considered obvious. See MPEP § 2144.04.IV.A. The second support (see annotated fig. 8 of LEE above) having a width of between 2 and 4 mm would still perform the same functions as before (e.g., supporting an E-field shield in a chamber), thus yielding predictable results.

Claim(s) 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DANNO and FUJIMURA (as applied to claim 1), in view of PATERSON (US PGPUB 20140302681).
Regarding claim 22, the combination of DANNO and FUJIMURA teaches the method of claim 11. Although the combination teaches the E-field shield is metallic, it does not explicitly teach the E-field shield comprises stainless steel. But it’s well known in the art that the E-field shield in a plasma process chamber contains stainless steel (see PATERSON at para. 0033). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of DANNO and FUJIMURA to incorporate stainless steel for the E-field shield, with reasonable expectation of plasma processing the substrate. It’s well known in the art that the E-field shield in a plasma process chamber contains stainless steel (see PATERSON). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 23, the combination of DANNO and FUJIMURA teaches the method of claim 11. Although the combination teaches the E-field shield is metallic, it does not explicitly teach the E-field shield “is of a metal taken from a group consisting essentially of stainless steel, nickel, and nickel alloy.” As explained above, it’s well known in the art that the E-field shield in a plasma process chamber contains stainless steel (see PATERSON at para. 0033), and it would’ve been obvious to a person having ordinary skill in the art to modify the combination of DANNO and FUJIMURA to incorporate stainless steel for the E-field shield, with reasonable expectation of plasma processing the substrate.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
HAJI-RAHIM (US PGPUB 20180240759) teaches plasma cleaning a package substrate strip and then applying a mold compound onto the package substrate strip (see fig. 5, para. 0049).
SRIVASTAVA (US PGPUB 20020144785) teaches a plasma process chamber having an E-field shield 54B (see fig. 5).
GOODMAN (US PGPUB 20190341230) teaches a plasma process chamber having an E-field shield 112, 212 (see fig. 1 & 5).
BUTCHER (US PGPUB 20170183776) teaches an E-field shield 36 inside a plasma chamber (see fig. 2), wherein the shield can be stainless steel (para. 0049).
HONG (US PGPUB 20030064169) teaches a plasma process chamber having an E-field shield with circular holes (see fig. 2C, para. 0054), wherein the shield can be stainless steel (para. 0045).
DREWERY (US PGPUB 20120273130) teaches a plasma process chamber having an E-field shield 108 (see fig. 1A), wherein the shield can be stainless steel (para. 0071).
UZOH (US PGPUB 20180182654) teaches a tray with rails for supporting an IC substrate (see fig. 7B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714